DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Grinnell et al. (US 2018/0014504 henceforth Grinnell).
Regarding claim 1, Grinnell discloses a pet feeding system, comprising: a main body having a top surface, a bottom surface, and a plurality of side surfaces that form a generally hollow interior space (apparatus 100, para. 0055); a first top opening that is disposed along the top surface of the main body (opening 138); a second top opening that is disposed along the top surface of the main body (opening 136); a first dish that is removably positioned within the first top opening (food dish 160); a second dish that is removably positioned within the second top opening (water dish 158); a plurality of air vents that are positioned along an upper periphery of the first top opening (apertures 157); and a tray that is removably positioned in line with and directly beneath the first dish (sealable bowl 146), wherein the tray is configured to receive a scented material having an aroma that is discharged into the first dish through each of the plurality of air vents (removable lid 150 can be removed allowing an aroma to escape from bowl 146 through apertures 157).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grinnell in view of Hardy (GB 2501740).
Regarding claim 2, Grinnell teaches the invention substantially as claimed but fails to teach a fan that is positioned within the main body, said fan functioning to direct the aroma to each of the plurality of air vents. However, Hardy teaches a fan positioned within a main body (pg. 6, line 34-pg. 7, line 2). It would have been obvious to modify Grinnell’s feeder with a fan as taught by Hardy to drew in and quickly remove unwanted odors.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell in view of Hardy, as applied to claim 2 above, further in view of Statton (US 6363886).
Regarding claim 4, Grinnell as modified by Hardy teaches the invention substantially as claimed but fails to teach 12a heating plate that is positioned within the main body, said heating plate including a surface for receiving the tray.  However, Statton teaches a heating plate (bowl 36 and electric heater 38, col. 4, ll. 9-11) that is positioned within the main body (feeder 10, fig. 7), said heating plate including a surface for receiving the tray (top surface of heater 38, fig. 7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Grinnell’s feeder with a heating plate as taught by Statton to maintain the contents at a temperature to prevent freezing.
Regarding claim 5, Grinnell as modified by Hardy and Statton teaches the invention substantially as claimed and Hardy further teaches the fan connected to a control switch (pg. 7, ll. 5-7) and Statton further teaches the heating plate are connected to a control switch (thermostat 48) but both references fail to teach wherein each of the fan and the heating plate are connected to a control switch located along the main body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fan and the heating plate connected to a control switch located along a main body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, connecting the fan and the heating plate to a control switch located along the main body to allow a user easy access to the control switch.
Regarding claim 6, Grinnell as modified by Hardy and Statton teaches the invention substantially as claimed and Statton teaches wherein the heating plate functions to heat the tray to a temperature of between approximately 85 degrees Fahrenheit and 105 degrees Fahrenheit (fig. 9, thermostat can be set to a temperature of or above 85 degrees).  
 Regarding claim 7, Grinnell as modified by Hardy and Statton teaches the invention substantially as claimed but fails to teach wherein the tray is constructed from a heat conductive material.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the tray constructed from a heat conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. In this case, constructing the tray from a heat conductive material would prevent damage to the feeder during use.
Regarding claim 8, Grinnell as modified by Hardy and Statton teaches the invention substantially as claimed but fails to teach wherein the heating plate is positioned in line with the fan to receive a stream of air that is generated by the fan. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heating plate positioned in line with the fan, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, positioning the heating plate in line with the fan would conserve space to allow the system to vary in size and shape.
 Regarding claim 9, Grinnell as modified by Hardy and Statton teaches the invention substantially as claimed but fails to teach wherein the heating plate is positioned between the fan and the first dish. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heating plate positioned between the fan and a first dish, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, positioning the heating plate between the fan and a first dish would allow the system to vary in size and shape.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grinnell in view of Hardy, as applied to claim 1 above, further in view of Tsengas (US 2001/0045188).
 Regarding claim 10, Grinnell as modified by Hardy teaches the invention substantially as claimed but fails to teach wherein the second dish includes insulation about a continuous side wall. However, Tsengas teaches a dish comprising insulation about a continuous side wall (para. 0021, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Grinnell’s feeder with an insulation as taught by Tsengas to protect a user’s hands from discomfort when the bowl has heated or cooled contents (see para. 0021 Tsengas).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell in view of Hardy and Statton, as applied to claim 4 above, further in view of Gonet (US 2006/0032451).
Regarding claim 11, Grinnell as modified by Hardy and Statton teaches the invention substantially as claimed but fails to teach a thermally insulative wall that is positioned within the main body at a location between the first opening and the second opening, said wall extending from the top surface to the bottom surface and between two of the plurality of side surfaces. However, Gonet teaches a thermally insulative wall (separating wall 10, para. 0018, that is positioned within the main body at a location between the first opening and the second opening, said wall extending from the top surface to the bottom surface and between two of the plurality of side surfaces (fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Grinnell’s feeder with a separation wall as taught by Gonet to provide support to the housing insert.
Regarding claim 12, Grinnell as modified by Hardy, Statton and Gonet teaches the invention substantially as claimed and Grinnell further teaches a first locking ring that is positioned along an upper periphery of the first dish, said first locking ring removably securing the first dish within the first top opening (gasket 194, para. 0059, fig. 28); and a second locking ring that is positioned along an upper periphery of the second dish, said second locking ring removably securing the second dish within the second top opening (adjacent gasket 194, fig. 28).
Regarding claim 13, Grinnell as modified by Hardy, Statton and Gonet teaches the invention substantially as claimed and Grinnell further teaches wherein each of the plurality of air vents are located adjacent to an outer periphery of the first locking ring (fig. 28).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 8, filed, with respect to the rejection(s) of claim(s) 1-10 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grinnell et al. US 2018/0014504.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EBONY E EVANS/ Primary Examiner, Art Unit 3647